Citation Nr: 0417059	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-28 275	)	DATE
	)
	)

Received by the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than March 7, 2002, 
for assignment of a total disability based on unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from September 1984 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted entitlement to a TDIU 
effective from March 7, 2002.  Thereafter, the claims file 
was transferred to the Buffalo, New York RO.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
that is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires VA to obtain and 
associate with the record all adequately identified records.  
See 38 U.S.C.A. § 5103A(b) (West 2002).  

The record, however, shows that while the November 2002 VA 
Form 21-8940, Veterans Application for Increased Compensation 
Based on Unemployability, reported that the veteran received 
ongoing treatment at the Causeway Street VA medical center in 
Boston, Massachusetts, these records were not thereafter 
obtained by the RO.  Indeed, medical records after the March 
1998 VA examination have not been associated with the claims 
file.

Therefore, a remand is required for the RO to obtain the 
veteran's treatment records from the Causeway Street VA 
outpatient clinic in Boston, Massachusetts to see if they 
include an informal claim for a TDIU.  See 38 C.F.R. § 3.157 
(2003) (If a formal claim for compensation has previously 
been allowed, a report of a VA examination or VA 
hospitalization can be accepted as an informal claim for 
benefits.  The date of receipt of such a claim is deemed to 
be the date of outpatient or hospital examination, or date of 
admission to a VA or uniformed services hospital.).  
Likewise, given the veteran's medical history, on remand, the 
RO should also attempt to locate any outstanding VA treatment 
records of his from his prior state of residence (New Mexico) 
as well as from his present state of residence (New York) to 
see if they include an informal claim for a TDIU.

Further, the VCAA requires VA to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Specifically, as 
part of the notice, VA is to: (1) notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notify him of the information and 
evidence that VA will seek to provide; (3) notify him of the 
information and evidence the claimant is expected to provide; 
and (4) tell the claimant to provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. §§ 5100, 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  While the RO 
issued a VCAA notice in a November 2003 letter that letter 
failed to provide adequate notice as to the evidence 
necessary to substantiate a claim for an earlier effective 
date for a total disability evaluation based on individual 
unemployability.  The letter further failed to delineate who 
was responsible for securing the evidence necessary to 
substantiate such a claim.  Therefore, the RO should insure 
that the veteran is provided with appropriate 38 U.S.C.A. 
§ 5103 notice.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A; 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the claim 
for entitlement to an effective date 
prior to March 7, 2002, for assignment of 
a TDIU.  Specifically, the letter must 
(1) notify the claimant of the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) notify him of the information 
and evidence that VA will seek to 
provide; (3) notify him of the 
information and evidence the claimant is 
expected to provide; and (4) request he 
provide any evidence in his possession 
that pertains to the claim.  The veteran 
should be notified that he has one-year 
to submit pertinent evidence needed to 
substantiate his claim.  The date of 
mailing the veteran notice of the VCAA 
begins the one-year period.  

2.  The RO should contact the veteran and 
ask him to identify the name, address, 
and approximate (beginning and ending) 
dates of all VA health care providers who 
have treated him for his service 
connected rectal prolapse, psychiatric 
disorder, and/or reactive airway disease 
since January 1997.  The RO should inform 
the veteran that VA will make efforts to 
obtain relevant evidence if he identifies 
the custodians thereof.  Obtain all VA 
records identified by the veteran that 
have not already been associated with the 
claims file, including all post-January 
1997 treatment records from all 
identified New York and New Mexico VA 
medical facilities, and the Causeway 
Street VA outpatient clinic in Boston, 
Massachusetts.  If any of the requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

3.  After the development requested has 
been completed, the RO should review it 
to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.  

4.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the issue on appeal taking 
into account considerations identified in 
38 U.S.C.A. § 5110 (West 2002) and 
38 C.F.R. §§ 3.157, 3.400 (2003).  If any 
benefit sought on appeal remains denied, 
he and his representative should be 
provided a Supplemental Statement of the 
Case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  This must address whether 
the appellant was prejudiced by VA's 
failure to issue a full and complete VCAA 
notice prior to the issuance of any 
adverse rating decision.  They should 
then be afforded an applicable time to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


